United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT

                                    ___________

                                    No. 96-3408
                                    ___________

Glenn A. Rogers, Sr.,                   *
                                        *
             Appellant,                 *
                                        *
      v.                                *
                                        * Appeal from the United States
City of Berkeley; John L. Snelson;      * District Court for the
Gerald F. Thake; Marshall D.            * Eastern District of Missouri
Poeschel; Robert S. Thompkins;          *
Robert L. Stewart; Terry L.             *        [UNPUBLISHED]
Wilkerson,                              *
                                        *
             Appellees.                 *
                                   ___________

                         Submitted: February 5, 1998
                             Filed: April 8, 1998
                                  ___________

Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
                            ___________

PER CURIAM.

      Glenn A. Rogers, Sr., appeals from the final order of the United States District
Court1 for the Eastern District of Missouri granting summary judgment to the City of
Berkeley and individual police officers in this employment discrimination action. After


      1
        The Honorable Donald J. Stohr, United States District Judge for the Eastern
District of Missouri.
de novo review, we affirm for the reasons set forth in the district court&s well-reasoned
opinion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -2-